 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7   ANTICANCER, INC.,                                    Case No.: 18-CV-1543-CAB-MDD
 8                                       Plaintiff,
                                                          ORDER DECLINING
 9   v.                                                   SUPPLEMENTAL JURISDICTION
                                                          OVER STATE LAW CLAIMS
10   PDOX, INC., dba CERTIS ONCOLOGY
     SOLUTIONS, and PETER ELLMAN,
11
                                      Defendant.          [Doc. No. 17.]
12
13
           Plaintiff initiated this action on July 6, 2018 with a complaint asserting federal
14
     claims for trademark infringement and for false designation of origin arising out of
15
     Defendants’ alleged use of Plaintiff’s “PDOX” registered trademark.             The original
16
     complaint also asserted five state law claims arising out of Defendants’ alleged theft of
17
     Plaintiff’s tumor bank. The original complaint asserted jurisdiction based on federal
18
     question and diversity, but also alleged facts demonstrating that there is no actual diversity
19
     among the parties because both Plaintiff and at least one if not both Defendants are citizens
20
     of California.
21
           Defendants moved to dismiss the original complaint and, following a hearing, the
22
     Court granted the motion with respect to the federal claims, declined supplemental
23
     jurisdiction over the state law claims, and gave Plaintiff leave to amend the complaint.
24
     Plaintiff then filed a first amended complaint (“FAC”) on November 4, 2018. The FAC
25
     removes all allegations of infringement and misappropriation of the PDOX mark and now
26
     alleges that Defendants infringed and misappropriated an “HDRA” trademark, an
27
     “AngioMouse” trademark, and an “Angiomouse” service mark.
28

                                                      1
                                                                                18-CV-1543-CAB-MDD
 1            Although the FAC again asserts subject matter jurisdiction under 28 U.S.C. §
 2   1332(a) on the basis of diversity, the face of the FAC reflects that the Court lacks diversity
 3   because both Plaintiff and one if not both Defendants are citizens of California. Thus, the
 4   only possible basis for subject matter jurisdiction over the state law claims is supplemental
 5   jurisdiction pursuant to 28 U.S.C. § 1367(a). Section 1367(a) grants federal courts
 6   supplemental jurisdiction over all claims that are “so related to claims in the action within
 7   such original jurisdiction that they form part of the same case or controversy under Article
 8   III of the United States Constitution.”
 9            Plaintiff’s state law claims do not satisfy this requirement because they have little to
10   no relationship to the federal trademark claims over which this Court has original
11   jurisdiction. Indeed, the mere fact that Plaintiff was able to substitute entirely different
12   trademark claims in the FAC while asserting the same five state law claims demonstrates
13   that there is no relationship between the federal and state claims. Regardless, even
14   assuming the Court is permitted exercise supplemental jurisdiction over the five state law
15   claims, it is not required to do so. Section 1367(c) expressly provides that district courts
16   may decline to exercise supplemental jurisdiction under any of the following
17   circumstances:
18            (1) The claim raises a novel or complex issue of State law;
              (2) The claim substantially predominates over the claim or claims over which
19
              the district court has original jurisdiction;
20            (3) The district court has dismissed all claims over which it has original
              jurisdiction; or
21
              (4) In exceptional circumstances, there are other compelling reasons for
22            declining jurisdiction.
23   28 U.S.C. § 1367(c). “While discretion to decline to exercise supplemental jurisdiction
24   over state law claims is triggered by the presence of one of the conditions in § 1367(c), it
25   is informed by the Gibbs[1] values ‘of economy, convenience, fairness, and comity.’” Acri
26
27
28   1
         United Mine Workers of Am. v. Gibbs, 383 U.S. 715 (1966).

                                                        2
                                                                                  18-CV-1543-CAB-MDD
 1   v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc) (citations omitted).
 2   A district court is not required to articulate any reasons for dismissing state-law claims
 3   pursuant to 28 U.S.C. § 1367(c)(1)-(3). San Pedro Hotel Co., Inc. v. City of L.A., 159 F.3d
 4   470, 478–79 (9th Cir. 1998).
 5         Here, even if there is some tenuous relationship between the state law claims and the
 6   federal trademark claims, the state law claims substantially predominate over the federal
 7   claims. The abandonment of the original trademark claims in favor of entirely new
 8   trademark claims and the complete lack of background allegations related to the trademark
 9   claims indicates to the Court that the trademark claims are not the focus of this dispute and
10   are merely a method for grabbing a jurisdictional toehold in federal court. “Put another
11   way, if said state law claims remain joined with the federal claim herein, the ‘federal tail’
12   will ‘wag what is in substance a state dog.’” Wong v. HSBC Mortg. Corp. (USA), No. C-
13   07-2446 MMC, 2009 WL 151014, at *3 (N.D. Cal. Jan. 21, 2009) (citing DeAsencio v.
14   Tyson Foods, Inc., 342 F.3d 301, 311 (3rd Cir. 2003)). Accordingly, the Court declines to
15   exercise supplemental jurisdiction over claims three through seven pursuant to 28 U.S.C.
16   § 1367(c)(1) and (2).
17         In light of the foregoing, it is hereby ORDERED as follows:
18         1. Claims three through seven of the FAC are DISMISSED without prejudice to
19            refiling in state court;
20         2. Defendants’ motion to dismiss for failure to state a claim [Doc. No. 17] is
21            DENIED AS MOOT; and
22         3. Defendants shall file their answer(s) to the remaining claims in the FAC on or
23            before January 29, 2019.
24         It is SO ORDERED.
25   Dated: January 15, 2019
26
27
28

                                                   3
                                                                               18-CV-1543-CAB-MDD
